EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Western on June 13, 2022.

The application has been amended as follows: 

Claims 8 and 11 have been cancelled

Claim 9 has been amended as follows:
“The endodontic instrument of claim 8, wherein a ratio of lengths of sides of the polygonal shape varies along the length of the working portion.” has been amended to read --The endodontic instrument of claim 5, wherein a ratio of lengths of sides of the quadrilateral shape varies along the length of the working portion.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed endodontic instrument comprising a working portion, the working portion having a center of mass path defined by the centers of mass of the plurality of transverse cross  sections of the working portion, each side of the multiple sides intersecting two edges of the multiple edges, wherein at least a portion of the center of mass path between the tip end and the shank end spirals around the first axis along a length of the first axis, and wherein the working potion is configured such that when the endodontic instrument is driven within the endodontic cavity space about the first axis, at each transverse section of at least a portion of the length of the working portion, one or more edges of the multiple edges are out of contact with a wall of the endodontic cavity space, wherein the plurality of transverse cross sections includes a transverse cross section that is quadrilateral, wherein the plurality of transverse cross sections includes a first transverse cross section and a second transverse cross section, wherein the first transverse cross section has a first geometry and wherein the second transverse cross section has a second geometry different from the first geometry in combination with the other claimed limitations.
The endodontic instrument comprising a working portion comprising a plurality of transverse cross sections, each transverse cross section of the working portion having a center of mass and multiple sides, the working portion having a center of mass path defined by the centers of mass of the plurality of transverse cross sections of the working portion, each side of the multiple sides intersecting two edges of the multiple edges, wherein at least a portion of the center of mass path between the tip end and the shank end spirals around the first axis along a length of the first axis, and wherein the working portion is configured such that when the endodontic instrument is driven within the endodontic cavity space about the first axis, at each transverse section of at least a portion of the length of the working portion, one or more edges of the multiple edges are out of contact with a wall of the endodontic cavity space, wherein each transverse cross section of the working portion is defined by a quadrilateral shape and wherein a ratio of lengths of side of the quadrilateral shape varies along the length of the working portion in combination with the other claimed limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/14/2022